Exhibit 10.2

FORM OF WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008. I acknowledge that this
regulation may require modification of the compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements) that I have with my employer or in which I
participate as they relate to the period the United States holds any equity or
debt securities of my employer acquired through the TARP Capital Purchase
Program.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

 

(Signature)

 

(Signer’s Printed Name)